Dismissed and Memorandum Opinion filed December 20, 2007







Dismissed
and Memorandum Opinion filed December 20, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00375-CV
____________
 
BRENDA J. BRANCH, Appellant
 
V.
 
HUDSON & KEYSE, L.L.C. ASSIGNEE
OF CHASE MANHATTAN BANK, Appellee
 

 
On Appeal from County Civil Court
at Law No. 1
Harris County, Texas
Trial Court Cause No.
874819
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 3, 2007.  The clerk=s record was filed on June 8, 2007. 
The court reporter notified this court on June 1, 2007 that no reporter=s record was taken.  No brief was
filed.
On
November 1, 2007, this Court issued an order stating that unless appellant
submitted her brief, together with a motion reasonably explaining why the brief
was late, on or before December 3, 2007, the Court would dismiss the appeal for
want of prosecution.  See Tex. R.
App. P. 42.3(b).




Appellant
filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 20, 2007.
Panel consists of Justices
Fowler, Frost, and Seymore.